PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/631,024
Filing Date: 23 Jun 2017
Appellant(s): LaSala et al.



__________________
Ronald Krosky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/07/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Status of the Claims
Claims 1-3, 9, 11, 13-21, 23, and 27 were canceled. Claims 4-8, 10, 12, 22, 24-26, and 28-36 are rejected and on appeal.

Restatement of Rejection(s)
The following ground(s) of rejection are applicable to the appealed claims:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 8, 22, 24, 26, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries (US 6,158,655) in view of Gaudin (US 10,504,094)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeVries (US 6,158,655) in view of Gaudin (US 10,504,094) further in view of Hom (2005/0258935).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DeVries (US
6,158,655) in view of Gaudin (US 10,504,094) further in view of Huang (2014/0157383).
Claims 10 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries (US 6,158,655) in view of Geerlings (2015/0228132) further in view of Hom (2005/0258935).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DeVries (US 6,158,655) in view of Geerlings (2015/0228132) further in view of Hom (2005/0258935) further in view of Renke (US 10,043,162).
Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries (US 6,158,655) in view of Gaudin (US 10,504,094) further in view of Taylor (2011/0264502).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over DeVries (US 6,158,655) in view of Lauden (2005/0218215).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over DeVries (US 6,158,655) in view of Geerlings (2015/0228132) further in view of Hom (2005/0258935) further in view of Lauden (2005/0218215) further in view of Singh (2018/0122166).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over DeVries (US 6,158,655) in view of Geerlings (2015/0228132) further in view of Hom (2005/0258935) further in view of Lauden (2005/0218215) further in view of Singh (2018/0122166) further in view of Huang (2014/0157383).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over DeVries (US 6,158,655) in view of Geerlings (2015/0228132) further in view of Hom (2005/0258935) further in view of Lauden (2005/0218215) further in view of Singh (2018/0122166) further in view of Huang (2014/0157383) further in view of Taylor (2011/0264502).
No art was applied to claim 33, and is objected to due to being dependent on rejected claim 12.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.
Claim 36 was previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s arguments submitted in the Appeal Brief are persuasive. Examiner withdraws the 35 U.S.C. 112(a) of claim 36.

(2) Response to Argument
Claim 28 Is Indefinite Because It Is Dependent From Canceled Claim 9. This Renders The Claim Indefinite For Failing To Particular Point Out And Distinctly Claim The Subject Matter Which The Inventor Or A Joint Inventor Regards As The Invention.
Appellant presents no arguments for the 35 U.S.C. 112(b) rejection. The claim amendments filed on 09/14/2021 were not entered, and claim 28 is still dependent from canceled claim 9 as recited in the claims filed on 02/18/2021. Therefore, the 35 U.S.C. 112(b) rejection should be affirmed. 

The Office Has Established A Prima Facie Case Of Obviousness In Rejecting Claims 4-8, 10, 12, 22, 24-26, 28-32, And 34-36 Under 35 U.S.C. §103 By Providing Evidence That Each Claim Limitation Is Taught Or Suggested By A Combination Of The Prior Art. 

Claim 8-- The Office Established A Prima Facie Case Of Obviousness Because The Prior Art Teaches Or Suggests The Following Limitation(s):
…where the first user and the second user are occupants of the vehicle, and where the signal is derived, at least in part, from the personal identification information set that pertains to the first user and from the personal identification information set that pertains to the second user.

Gaudin is cited to disclose this limitation: (Gaudin Col. 33, Ln. 9-10 disclosing via one or more vehicle-mounted processors/sensors an identification of a passenger or driver within a vehicle; Col. 33, Ln. 24-29 disclosing transmitting via one or more transceivers, the identification of the passenger or driver and/or a virtual financial account of the driver or passenger to the merchant communication terminal via the short-range wireless communication or data transmission channel to facilitate secure vehicle payment of goods or services; Col. 48, Ln. 17-22 further disclosing that “or” is inclusive and not exclusive, and gives the example a condition A or B is satisfied by the following…A and B are true (or present)…therefore, the transmission of ID and financial account of the driver and passenger may be done).
To begin, the claimed transmitted “signal” is not limited to a single signal and can encompass two or more signals, which coincides with the Appellant’s arguments. Claim 29, which is dependent from claim 8 further supports this argument in that the limitations of claim personal identification information set that pertains to the first user and the second user. Broadest reasonable interpretation of the term “set” to one of ordinary skill in the art encompasses a number of things of the same kind that belong or are used together. Therefore, the transmission of two or more signals can encompass the transmitted signal. Col. 11, ll. 4-11 of DeVries discloses card reader 336 which permits any of the occupants of the vehicle to insert a credit or bank card for payment of a transaction. By allowing any of the occupants of the vehicle to insert a credit or bank card for payment, two or more people inside of the vehicle are capable of transmitting payment for the transaction, which would encompass a personal identification information set. Examiner is merely relying on Gaudin to demonstrate that the occupants of DeVries can be a driver and a passenger. Therefore, Examiner maintains the combination of DeVries in view of Gaudin teach the claimed limitation.
Assuming arguendo that the transmitted signal must be a singular signal, Examiner maintains the combination of Gaudin in view of DeVries teaches the limitation. Appellant argues that the term “and/or” in Gaudin being used multiple times in the reference is thus intentionally and expressly using and/or & “or” in the same sentence, and if “or” was intended to be inclusive as is cited expressly by Gaudin in the action, then there would be no need to expressly spell out “and/or”. Further, Appellant argues that Gaudin had the option of treating “or” inclusively, but instead expressly used two distinguishable terms, “or” and “and/or”. Examiner disagrees with this argument. Appellant’s interpretation of Gaudin conflicts with Gaudin’s express stated meanings of “and/or” with respect to inclusivity and exclusivity. Gaudin Col. 48, Ln. 17-22 expressly discloses that “or” is inclusive and not exclusive, and gives the example a condition A or B is satisfied by the following…A and B are true (or present). Therefore, the transmission of ID and financial account of the driver and passenger may be done. Based on the citations presented in Gaudin for this limitation, the transmission of ID and financial account (transmitting signal) of both the driver and passenger may be done. 
Further, it appears that the Appellant is confusing or conflating the citations used to disclose the limitation. Gaudin Col. 33, Ln. 9-10 disclosing via one or more vehicle-mounted processors/sensors an identification of a passenger or driver within a vehicle, is used to disclose “wirelessly transmit a signal from a vehicle transmitter associated with a vehicle”, and that is where the “and/or” the Appellant is arguing is being used. Based on the Appellant’s arguments, the citation discloses that the signals are from the vehicle. According to the limitation “where the first user and the second user are occupants of the vehicle, and where the signal is derived, at least in part, from the personal identification information set that pertains to the first user and from the personal identification information set that pertains to the second user” , Gaudin Col. 33, Ln. 24-29 discloses transmitting via one or more transceivers, the identification of the passenger or driver and/or a virtual financial account of the driver or passenger to the merchant communication terminal via the short-range wireless communication or data transmission channel to facilitate secure vehicle payment of goods or services. This citation, combined with the citation explained above (Col. 48, Ln. 17-22) which expressly discloses that “or” is inclusive and not exclusive, and gives the example a condition A or B is satisfied by the A and B are true (or present), indicates that the personal identification set can be from the passenger and driver since they are both occupants of the vehicle. The only “and/or” in that citation refers to which set of personal identification information may be sent, but either way, the identification and virtual financial account are both considered personal identification information. Applicant’s arguments regarding the processor(s) and transceiver, etc. is inapplicable to the citations cited and the claim limitations. The express statement in Gaudin that discloses “or” is not exclusive, but inclusive. Thus, the personal identification of the passenger and driver may be sent since both are present, and this supports the Examiner’s argument. As a result, the rejection should be affirmed.

Claim 24-- The Office Established A Prima Facie Case Of Obviousness Because The Prior Art Teaches Or Suggests The Following Limitation(s):
…where the personal identification information set pertains to a first financial account associated with the user and where the signal is derived from the first financial account associated with the user and a second financial account.
The limitations argued in claim 24 are parallel or similar to those of claim 8 above. The arguments presented by the Examiner for claim 8 are also applicable to claim 24. Therefore, based on the argument and logic above for claim 8, the rejection of claim 24 should also be affirmed.

Claim 6-- The Office Established A Prima Facie Case Of Obviousness Because The Prior Art Teaches Or Suggests The Following Limitation(s):
…where the transmission of the signal occurs while the motorized vehicle is in motion.
Regarding the limitation in both claim 6 “…where the transmission of the signal occurs while the motorized vehicle is in motion”, DeVries in view of Hom discloses this limitation. Hom [0025] is cited to disclose that the transmission of the signal occurs while the vehicle is in motion, the citation discloses: [0025]…upon approach of the vehicle and its entry into the detection area…the vehicle is detected…the transponder broadcasts an encoded signal  and when the signal is received by the interrogator, when successfully decoded the vehicle is identified. This is also disclosed by the flow chart of Fig. 7 cited in [0025] in the references which also discloses that the vehicle approaches the gate and enters the area. Hom makes it clear that the vehicle approaching the gate means that the vehicle is in motion. There is also a clear indication in [0019] which further supports that the vehicle is in motion. Hom [0019] discloses that in the event that the transponder does not trigger the system properly, the driver often has to backup and re-approach the gate in order to properly trigger the system. Hom [0025] further discloses that upon the approaching of the vehicle, if the system is functioning properly, the vehicle is detected and the signals are broadcasted from the interrogator and transponder of the vehicle. Applicant is arguing that there is nothing that indicates that the “approaching” of the vehicle indicates that the vehicle is moving, but Examiner refutes this argument. There is additional support in [0019] which further shows that the vehicle may need to backup and re-approach, and [0017] which also explicitly state that when the vehicle moves into a detection area, the signal broadcasting occurs. Therefore, is it reasonable to infer that the vehicle approaching the detection area or gate, means that the vehicle is moving as it 

Claim 10-- The Office Established A Prima Facie Case Of Obviousness Because The Prior Art Teaches Or Suggests The Following Limitation(s):
and where the transmission of the encrypted signal occurs while the motorized vehicle is in motion.
The limitations argued in claim 10 are parallel or similar to those of claim 6 above. The arguments presented by the Examiner for claim 6 are also applicable to claim 10. Examiner notes that the Appellant is arguing the transmission of the signal similar to that of claim 6. In claim 10 the signal is encrypted, and the Office Action uses a different reference to disclose that the signal is encrypted. However, the Appellant is not arguing the encryption portion of the claim. Therefore, based on the argument and logic above for claim 6, the rejection of claim 10 should also be affirmed.

Claim 22-- The Office Established A Prima Facie Case Of Obviousness Because The Prior Art Teaches Or Suggests The Following Limitation(s):
…where the transmission component is configured to wirelessly transmit the signal when the authentication is successful…
For this limitation, Examiner cited to Gaudin Col. 19, Ln. 45-52 which discloses authenticating the user by verifying the login information by comparing the information to the stored unique identifier; when there is a match, the vehicle payment application determines the user is an  determines the user is an authorized user. Further, if not successful, Gaudin, Col. 19, Ln. 60-62 discloses that if the user is not authenticated, the vehicle payment application may not display the financial card selection screen. Therefore, Gaudin does indeed disclose what happens when authentication is successful, there is a match and the payment application determines the user is authorized. Regarding the argument that Gaudin does not give an indication of sending a wireless signal, Gaudin discloses this limitation in Col. 19, Ln. 44-60 which discloses the vehicle payment app storing a username and/or password, PIN number and/or any other unique identifier for authorized users; the vehicle head unit (hardware component) may receive from  a portable device of a user from a short-range communication link which may be used to authenticate the user by transmitting a unique identifier to the vehicle head unit and any other suitable information; the vehicle head unit may transmit the token representing the financial data for the selected card (Col. 6, Ln. 9-13)). The cited references disclose the limitation(s) and, therefore, the rejection should be affirmed. 

Claim 25-- The Office Established A Prima Facie Case Of Obviousness Because The Prior Art Teaches Or Suggests The Following Limitation(s):
…where the second financial account is a rewards program account associated with a provider of a good or service. 
 programs offering rewards and discounts for instance where the level of discount is conditioned on the total spend; ¶0007 further disclosing promotion programs augmented by a loyalty card and gives points based on the expenditure patterns of the customer; ¶0002 discloses the reward is offered to the customer based on their transactional data; ¶0047 discloses the example of customers purchasing a fitness magazine and being presented with an introductory gym membership offer). Appellant argues that Taylor does not disclose a rewards program account, despite Taylor explicitly disclosing this in the citations. It appears that the Appellant is attempting to narrowly define what is considered a “rewards program account”, when that is not defined in the Appellant’s claims nor specification. All of the cited financial accounts in Taylor, from which the customer executes transactions, are also reward accounts being that the reward is based on expenditures from the expenses in the financial accounts. This is concept similar to a credit card account (financial account), where rewards are given based on a total amount spent/used on the credit. A financial account may indeed also be a rewards program account, such as in the examples given in the Taylor reference.  Programs offering rewards and discounts for instance where the level of discount is conditioned on the total spend, and promotion programs augmented by a loyalty card that gives points based on the expenditure patterns of the customer are indeed rewards program accounts. Further, Devries in view of Gaudin discloses credit card accounts (Gaudin Col. 13, Ln. 27-64). Appellant’s argument is unfounded, and the Taylor reference in combination 

 Claim 28-- The Office Established A Prima Facie Case Of Obviousness Because The Prior Art Teaches Or Suggests The Following Limitation(s):
… a card reader configured to scan a physically inserted card associated with the specific user and obtain card-based information about the user from the card scan; and a biometric reader configured to capture a biometric reading for the specific user and obtain biometric-based information about the user from the biometric reading, where the personal identification information set comprises the card-based information and the biometric-based information, where the signal communicates at least part of the card-based information, and where the signal communicates at least part of the biometric-based information.
Regarding the limitation of a card reader configured to scan a physically inserted card associated with the specific user and obtain card-based information about the user from the card scan, DeVries is cited to disclose this limitation: (DeVries Col. 3, In. 20-22 disclosing the input device including a card reader; Col. 5, Ln. 62-65 disclosing a card reader which reads magnetic tape on a credit or bank card; Col. 11, Ln. 9-11 disclosing a card reader permitting the occupant of the vehicle to insert a credit or bank card for payment of a transaction). Regarding the limitation of a biometric reader configured to capture a biometric reading for the specific user and obtain biometric-based information about the user from the biometric reading, where the personal identification information set comprises the card-based information and the (Lauden ¶0011 disclosing a biometric identification system that includes one or more identification devices or cards; stores biometric information the system utilizes a communication device which sends signals to read the first set of biometric information from a card proximal to each other (¶0010); and from an individual). Appellant argues that Lauden teaches away from combining a card reader that can be instead with a biometric reader. Appellant’s argument is not relevant to the claims as drafted. Applicant’s claim 28 recites “a biometric reader configured to capture a biometric reading for the specific user and obtain biometric-based information about the user from the biometric reading, where the personal identification information set comprises the card-based information...”. The claims as drafted does not require that the biometric reader be able to physically scan the card. Further, Lauden discloses that the biometric reader or authentication device can read information from an ID card [0013]. Nowhere in the claim does it indicate that the card reader is inserted with a biometric reader nor the biometric reader being able to physically scan a card. Examiner also points out that Appellant argues that card insertion is [physically] used in the card reader and thus the no physical contact of a biometric reader makes the combination invalid. This is untrue and contrary to the Appellant’s invention. Appellant’s specification discloses in [0040] that multiple suppliers of the identification information set can be used in that one user may provide a credit card and another user may provide a mobile device. Therefore, it is unclear as to how Appellant argues that the no physical 

Claim 29-- The Office Established A Prima Facie Case Of Obviousness Because The Prior Art Teaches Or Suggests The Following Limitation(s):
…where the signal is a singular signal retaining both the personal identification information set that pertains to the first user and the personal identification information set that pertains to the second user.
For this limitation, Gaudin is cited: (Gaudin Col.13, Ln. 37-64 disclosing the card entry screen for inputting card information pertaining to a user; as stated in claim 8, the driver or passenger may make purchase to the financial payment data includes information related to the name of the driver or passenger, CSV, card number, etc. (Col. 31, Ln. 1-5); Col. 48, Ln. 17-18 further disclosing that “or” is inclusive and not exclusive…therefore, the transmission of ID and financial account of the driver and passenger may be done). Appellant argues that Gaudin does not  driver or passenger to the merchant communication terminal via the short-range wireless communication or data transmission channel  (note that this constitutes transmitting a signal) to facilitate secure vehicle payment of goods or services; Col. 48, Ln. 17-22 further disclosing that “or” is inclusive and not exclusive, and gives the example a condition A or B is satisfied by the following…A and B are true (or present) (emphasis added). Further, Gaudin Col.13, Ln. 37-64 discloses the card entry screen for inputting card information pertaining to a user; as stated in claim 8, the driver or passenger may make purchase to the financial payment data includes information related to the name of the driver or passenger, CSV, card number, etc. (Col. 31, Ln. 1-5); Col. 48, Ln. 17-18 further disclosing that “or” is inclusive and not exclusive, and gives the example a condition A or B is satisfied by the following…A and B are true (or present) (emphasis added)…therefore, the transmission of ID and financial account of the driver and passenger may be performed. Therefore, in light of the Examiner’s arguments, the rejection should be affirmed.

Claim 30-- The Office Established A Prima Facie Case Of Obviousness Because The Prior Art Teaches Or Suggests The Following Limitation(s):
…where the antenna causes transmission of signal when the authentication is successful, and where the antenna does not cause transmission of the signal when the authentication is not successful.
For this limitation, Singh is cited: (Singh ¶0059 discloses that upon successful verification, an electronic request is sent to the authentication system, causing the process to proceed to the next steps to provide access to the controller area. In ¶0058 it is disclosed that if verification is not successful, the user will be denied from entering the access controlled area). The citations clearly show what happens upon successful authentication (verification) (e.g. electronic request being transmitted (signal)) and what happens upon unsuccessful verification (e.g. user being denied access, no electronic request (signal) being transmitted like in successful verification. Appellant argues that Singh does not disclose this limitation, however, the citations discloses the transmission of an electronic request (signal) being performed to give the user access upon 

Claim 31-- The Office Established A Prima Facie Case Of Obviousness Because The Prior Art Teaches Or Suggests The Following Limitation(s):
 …a timer component configured to track a time of how long the non-transitory computer- readable medium retains the personal identification information set; a determination component configured to make a determination on if the time meets a threshold; and where when the time meets the threshold, then the personal identification information set is forcibly deleted from the non-transitory computer-readable medium…
Appellant argues that Huang does not disclose the limitations of a timer component configured to track a time of how long the non-transitory computer- readable medium retains the personal identification information set; a determination component configured to make a determination on if the time meets a threshold; and where when the time meets the threshold, then the personal identification information set is forcibly deleted from the non-transitory computer-readable medium. 8Examiner disagrees. Huang discloses in ¶0021 a time comparing module that records a time range between the time when an account and password is stored and last used and a current time; when the time range is more than the predetermined time range the deleting module deletes the account and associated password from the storage unit. Appellant’s argument that how long the information set is retained and when an account was last used is not the same in relation to Huang is invalid. Huang measures the time when the 

Claim 33—
Regarding claim 33, Appellant’s argues that nothing in the Office Action indicates the claim as allowable. Examiner is clarifying the claim’s disposition on the record as being objected to. Claim 33 is objected and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 103, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Dependent claims
	The remaining dependent claims that were not specifically argued or addressed above depend from one or more of claims 8, 10, or 22 which are rejected. The rejection of the remaining dependent claims should be also affirmed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/D.N.S./Examiner, Art Unit 3628          

Conferees:
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628    
                                                                                                                                                                                                    /JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.